Citation Nr: 0118993	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  00-18 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2. Entitlement to service connection for an acquired 
psychiatric disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

REMAND

The veteran's active military service extended from August 
1981 to February 1984. He also had National Guard service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim.  This change in the law is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Roberto Alvarez, M.D., has related the veteran's back 
condition to an injury which happened in 1985 while the 
veteran was serving with the National Guard.  Dr. Alvarez 
reported that the veteran has had recurrent pain in his back 
with radicular pain to his legs following an injury that 
occurred when he jumped out of a truck on June 14, 1985.  Dr. 
Alvarez reported that the veteran thereafter sustained 
accidents in February 1994, May 1996, and January 1998.  
While the RO has obtained private records, it appears that 
more pertinent records may be available.

Further, while the service medical records show only a foot 
injury when stepping down from a truck in 1985, Dr. Alvarez 
states that a back injury began at that time.  Dr. Alvarez's 
report raises a question as to the connection between the 
veteran's current back disorder and the injury in service.  
The VCAA emphasizes that VA should provide examinations and 
medical opinions when necessary to decide a claim.  VCAA, to 
be codified as amended at 38 U.S.C. § 5103A(d).  Considering 
Dr. Alvarez's opinion, the veteran should be afforded a VA 
examination.  

Inasmuch as it is asserted that the veteran's psychiatric 
disorder is secondary to his back disability, the Board will 
defer any action as to this issue pending completion of the 
development requested below.

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify all doctors, hospitals, clinics 
and other care givers who have treated him 
for his back and psychiatric problems, as 
well as for injuries sustained in February 
1994, May 1996, and January 1998.  The RO 
should request medical records from all 
sources identified by the veteran.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

3.  The veteran should be scheduled for a 
VA examination of his back.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies should be requested and the 
results discussed in the final report.  
The examiner should express opinions, with 
an explanation, on the following points:  

? What is the current diagnosis for the 
veteran's back disorder?

? Is it as likely as not that the 
veteran's back disorder began when he 
stepped or jumped from a truck in June 
1985?

4.  Thereafter, the RO should readjudicate 
the veteran's claims.  If service 
connection is established for a back 
disorder, the RO should ensure that the 
veteran's claim that his psychiatric 
disorder is secondary to the back disorder 
is appropriately developed.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

